         Case 4:20-md-02949-KGB Document 70 Filed 04/15/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF ARKANSAS


                                                                            4:20-md-02949-KGB
  IN RE: PROFEMUR HIP IMPLANT
  PRODUCTS LIABILITY LITIGATION

                                                             This Document Relates To :

                                                             ALL CASES



                                 APPEARANCE OF COUNSEL


To:            The clerk and all parties of record:

               I am admitted or otherwise authorized to practice in this Court, and I appear in

this case as additional counsel for Plaintiffs.

Date: April 15, 2021

                                                  Respectfully submitted,

                                                  WEITZ & LUXENBERG, P.C.

                                                  Danielle M. Gold (Bar # 025282012)

                                                  700 Broadway
                                                  New York, New York 10003
                                                  Phone: 212-558-5500
                                                  Fax: 212-344-5461
                                                  Email: dgold@weitzlux.com




                                                     1
         Case 4:20-md-02949-KGB Document 70 Filed 04/15/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE



                 I hereby certify that on April 15, 2021, the foregoing NOTICE OF

APPEARANCE was filed electronically with the Clerk of Court using the CM/ECF system.

Notice of this filing will be sent to all counsel of record by operation of the Court’s electronic

filing system.


                                              /s/Danielle M. Gold




                                                 2
